Citation Nr: 1505478	
Decision Date: 02/05/15    Archive Date: 02/18/15

DOCKET NO.  97-30 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include a psychotic disorder and posttraumatic stress disorder (PTSD), to include as secondary to service-connected right knee disability.

2.  Entitlement to an increased rating for residuals, status post arthrotomy, right knee, currently evaluated as 10 percent disabling. 



REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney at law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran had active duty service from September 1961 to August 1963. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from June 1997 and March 1998 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  By those rating actions, the RO continued a 10 percent disability rating assigned to the service-connected residuals, post arthrotomy, right knee (hereinafter "right knee disability") and denied entitlement to service connection for a psychiatric disorder, respectively.  The Veteran appealed these determinations to the Board.

In February 1999, the Veteran testified at a personal hearing at the RO.  A copy of the hearing transcript has been associated with the claims file. 

In a February 2007 decision, the Board denied the increased rating claim on appeal, and remanded the service connection claim for additional evidentiary development.  The Veteran appealed the denial of a rating in excess of 10 percent for the right knee disability to the United States Court of Appeals for Veterans Claims (the Court).  In March 2008, the Court remanded the claim of entitlement to a rating in excess of 10 percent for the right knee disability, back to the Board for compliance with the instructions included in a March 2008 Joint Motion for Remand.

In June 2009, the Board remanded the increased rating and service connection claims to the RO for additional substantive development; specifically, to schedule VA examinations to determine the current severity of the service-connected right knee disability and etiology of the Veteran's acquired psychiatric disorder.  VA examined the Veteran in July 2011.  (See July 2011 VA orthopedic and psychiatric examination reports).  The above-cited VA examination reports have been associated with the claims file. 

In March 2014, the Board requested a specialist medical opinion from the Veterans Health Administration (VHA) on the service connection claim.  38 C.F.R. § 20.901(a) (2014).  A VA psychiatrist provided an opinion in June 2014.  A copy of the requested opinion was provided to the Veteran's attorney.  In September 2014, the Veteran's attorney provided written argument in support of the claim for service connection for an acquired psychiatric disorder that addressed the above-cited VA opinion.  

Concerning the claim for service connection for an acquired psychiatric disorder, the Court has held that a claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness.  Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009).  As the Veteran has filed a claim for an acquired psychiatric disorder, VA must construe the claim to include any and all concurrently diagnosed psychiatric disabilities.  Id.  The medical evidence of record indicates that the Veteran may be diagnosed with varying or multiple psychiatric disorders, including but not necessarily limited to psychosis disorder and PTSD.  (See July 2011 VA psychiatric examination report containing Axis I and IV diagnoses of psychotic disorder and Global Assessment Functioning (GAF) score of 35 due to PTSD, respectively).  As such, the issue on appeal has been recharacterized as that reflected on the title page to include these conditions.

Finally, in a June 2014 opinion, a VA psychiatrist opined that the Veteran's alcoholism was secondary to his service-connected acquired psychiatric disorder.  Given this statement, in conjunction with the Board's award herein of service connection for an acquired psychiatric disorder, namely a psychotic disorder, the Board finds that the record raises the issue of entitlement to service connection for alcohol dependence as secondary to an acquired psychiatric disorder.  The Board also notes that because October 2009 and July 2011 VA examiners have specifically indicated that the Veteran was unemployed due to his psychiatric disorder, and in view of the Board's award for service connection for this disability in the decision below, it finds that the record raises an inferred claim of entitlement to a total disability rating based on individual unemployability due to a service-connected disability (TDIU).  As these issues have not been adjudicated by the RO, the Board does not have jurisdiction over them and they are referred to the RO for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

1.  The Veteran's acquired psychiatric disorder, most recently diagnosed as a psychotic disorder, had its onset during military service. 

2.  The Veteran's service-connected right knee disability is manifested by clinical evidence of pain on motion and flexion limited, at most, to 130 degrees and full extension, without evidence of instability and ankylosis.
 
3.  The Veteran has two non-tender and superficial scars on the medial portion of the right knee, measuring 0.6 and 1.0 centimeters, which do not limit any right knee function, and are associated with his service-connected right knee disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for an acquired psychiatric disorder, psychotic disorder, have been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

2.  The criteria for an evaluation in excess of 10 percent for a right knee disability have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5256, 5257, 5258, 5259, 5260, 5261, 5262, 5263 (2014); VAOPGCPREC 23-97; VAGCOPPREC 9-98; VAOPGCPREC 9-04.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014). 

Under 38 U.S.C.A. § 5102 VA has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability, the degree of disability, and the effective date of any disability benefits.  The appellant must also be notified of what specific evidence he is to provide and what evidence VA will attempt to obtain.  Third, VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the Court observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a). 

Regarding the claim for service connection for an acquired psychiatric disorder, to include PTSD, because the Board's decision to grant this claim in the decision below is completely favorable, no further action is required to comply with the VCAA and its implementing regulations.

Concerning the increased rating claim on appeal, in letters, issued in August 2004 and March 2006, the RO provided the Veteran with notice that fulfills the provisions of 38 U.S.C.A. § 5103(a) including notice of the laws and regulations governing disability ratings and effective dates as required by the Court in Dingess. (March 2006 letter).  While the Veteran was not provided adequate 38 U.S.C.A. § 5103(a) notice prior to the adjudication of the increased rating claim in the appealed rating June 1997 rating decision (because the VCAA was not in effect in June 1997), the Board finds that providing him with adequate notice in the above letters followed by a readjudication of the claim in July 2005 and January 2006 Supplemental Statements of the Case issued throughout the appeal cured any timing problem associated with inadequate notice or the lack of notice prior to the initial adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  Furthermore, the Board finds that even if these letters failed to provide the Veteran with adequate 38 U.S.C.A. § 5103(a) notice, that this notice problem does not constitute prejudicial error in this case because the record reflects that a reasonable person could be expected to understand what was needed to substantiate the claim after reading the above letters and the rating decisions, the Statement of the Case, Supplemental Statements of the Case, and June 2009 Board remand.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA has also secured all available pertinent evidence and conducted all appropriate development.  Specifically, the record shows that the RO obtained and associated with the record the Veteran's service treatment records and post-service VA and private treatment records.  VA also examined the Veteran's right knee disability to determine its current (then) severity in April 1997, June 2005, October 2009 and July 2011.  The October 2009 VA examination was performed in compliance with the Board's June 2009 remand directives.  See 38 U.S.C.A. § 5103A(b); Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).

The VA examination reports contain clinical findings that are adequate for rating the service-connected right knee disability on appeal under the necessary schedular criteria.  Thus, the Board finds the October 2009 VA examination, along with those performed in April 1997, June 2005 and July 2011, adequate for VA adjudication purposes of the increased rating claim decided herein.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board is now satisfied there was substantial compliance with its June 2009 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Some discussion of the Veteran's RO hearing is necessary. The individual presiding over a hearing must comply with the duties set forth in 38 C.F.R. 
§ 3.103(c)(2).  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  They were met here in both instances.  One of the issued identified on appeal was the Veteran's claim for an increased rating in excess of 10 percent for his right knee disability.  Information was also elicited from the Veteran concerning the current (then) severity of his right knee disorder.  

In summary, the facts relevant to this appeal have been properly developed and there are no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A, or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the appeal.   See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

II. Merits Analysis

a. Service Connection Claim-Acquired Psychiatric Disorder

Service connection-general criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table). 

In addition, certain chronic diseases, such as psychosis, may be presumed to have been incurred during service if they become manifested to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309; see also 67 Fed. Reg. 67792 -67793 (Nov. 7, 2002).  In this case, the presumption does not apply because there is no medical evidence that the Veteran manifested a psychosis to a compensable degree within one year of service discharge in August 1963.  See 38 C.F.R. §§ 3.307, 3.309. 

The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology." Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  However, the United States Court of Appeals for the Federal Circuit recently held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a), such as psychosis.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  On the other hand, if the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365. 

Secondary service connection-criteria

Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability. 38 C.F.R. § 3.310, Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448 . 

In order to prevail on the issue of entitlement to secondary service connection, there must be: (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence, generally medical, establishing a connection between the service-connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).

The Veteran seeks service connection for an acquired psychiatric disorder, to include as secondary to his service-connected right knee disability.  The Board will resolve reasonable doubt in the Veteran's favor and award service connection for an acquired psychiatric disorder, currently diagnosed as a psychotic disorder, on a direct incurrence basis. 

In March 2014, the Board requested a VHA opinion on the issue of entitlement to service connection for an acquired psychiatric disorder, to include as secondary to the service-connected right knee disability, because previous VA and private opinions provided conflicting conclusions as to whether it was etiologically related to military service or post-service cerebrovascular aneurysm, or had been caused or aggravated by the service-connected right knee disability.  (See June 2005 VA examination report and December 2007 addendum; October 2009 VA examination report and December 2009 addendum; July 2010 opinion, prepared by M. F., M. D., September 2010 VA examination report; and, July 2011 VA psychiatric examination report and July 2012 addendum).  A VA psychiatrist from the El Paso, Texas, VA Healthcare System provided the requested opinion in June 2014.  (See June 2014 VA psychiatrist's opinion). 

The VA psychiatrist indicated that she had reviewed the record, to include, but not limited to, letters, authored by the Veteran after service discharge in August 1963.  The VA psychiatrist related that the letters, which were replete with incoherent, illogical and bizarre content and exhibited grandiose paranoid and religious delusional thinking, did not offer substantial coherent bio psychosocial history to establish a timeline to help identify the onset of his symptoms other than the date that they were authored.   The VA psychiatrist also reviewed letters from the Veteran's sister and first cousin, which clearly stated that the Veteran had functioned normally prior to service entrance as evidenced by him having served as a father-figure in a single-parent home.  According to the Veteran's sister, letters, authored by the Veteran during service, were bizarre, confusing, and contained biblical references and delusional thinking.   According to the VA psychiatrist, the Veteran's letters written to his family during service pointed to an onset of psychotic thinking while under stress during active service.  The VA psychiatrist noted that the Veteran's family had also observed that the Veteran drank heavily after service (mid-1960s to mid-1970s), which was most likely to medicate a psychotic depressive disorder. 

The VA psychiatrist related that the Veteran had initially sought psychiatric treatment in 1984, which was after he had sustained a bilateral middle cerebrovascular accident (CVA) in September 1983.  In 1984, according to the VA psychiatrist, the Veteran was found to have been floridly psychotic and was referred for inpatient psychiatric treatment.  The Veteran underwent neuropsychological testing in 1985 and 1988 that showed some cognitive improvement, but he retained deficit in memory functioning, verbal problem solving, and spatial and nonverbal reasoning.  The VA psychiatrist reported that during the 1988 testing, the Veteran reported visual hallucinations and illogical thinking, which according to the VA psychiatrist, were common neuropsychiatric manifestations that were consistent with organic brain damage from an extensive CVA.  The VA psychiatrist also reported that the Veteran had a family history of mental illness (i.e., mother was hospitalized for '"nervous breakdown'" and his father was diagnosed with alcoholism).  Thus, in light of the above, the VA psychiatrist concluded, in part, that it was as least as likely as not that the Veteran's psychosis began during active duty.  (See June 2014 VA psychiatrist's report).

The VA psychiatrist's opinion is consistent with other medical opinions of record, namely a December 2007 VA addendum to a June 2005 VA examination report.  After a review of statements authored by the Veteran's family, dated in August 2006, the contents of which have been previously described herein, the VA examiner opined that in light of the observations and reports of the Veteran's family members, it appeared that the onset of the Veteran's psychotic symptoms had occurred during military service.  (See December 2007 VA addendum to a June 2005 VA examination report).  

In contrast to the VA examiner's and VHA psychiatrist's December 2007 and June 2014 favorable opinions establishing the onset of the Veteran's psychotic disorder during his period of military service, are an October 2009 VA examination report and December 2009 addendum that are against the direct service connection component of the Veteran's claim.  After a review of the record, to specifically include the in-service letters from the Veteran to his family, the contents of which are consistent with that previously reported herein, the VA examiner opined that it was less likely as not that his psychiatric disorder had its onset during service, but that the evidence suggested that it likely developed around the time of his aneurysm.  (See October 2009 VA examination report and December 2009 addendum report).  

The Board finds the above-cited VA medical opinions to be highly probative evidence.  The opinions were each based on a review of the Veteran's claims file and were supported by a full rationale.  See Nieves-Rodriquez v. Nicholson, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is not entitled to any weight); 613 F.3d 1374 Fed. Cir. July 2010) (affirming the holding in Nieves-Rodriguez, Id.). 

In light of the foregoing, the Board finds that the evidence is at least in equipoise as to whether the Veteran has a psychotic disorder that had its onset during military service.  Under such circumstances, the benefit of the doubt is awarded to the Veteran.  38 U.S.C.A. § 5107(b).  Accordingly, the Board resolves reasonable doubt in the Veteran's favor and finds that the evidence supports a grant of entitlement to service connection for a psychotic disorder on a direct basis.  See 38 U.S.C.A. §§ 1131, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Further, as the claim for service connection for an acquired psychiatric disability is being granted in full, the Board finds that there would be no useful purpose in addressing the theories of secondary or presumptive service connection.

b. Increased Evaluation Claim-Right Knee Disability

Increased Evaluation-Laws and Regulations-general criteria

The Board has thoroughly reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the increased evaluation claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran). 

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where entitlement to compensation has already been established, and an increase in the disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. The relevant focus for adjudicating an increased rating claim, such as in the instant appeal, is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  See generally, Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7. 

Analysis

The Veteran seeks an increased disability rating in excess of 10 percent for his service-connected right knee disability.  The RO has assigned a 10 percent disability rating to the service-connected right knee under Diagnostic Code 5259.  See 38 C.F.R. § 4.71a, Diagnostic Code 5259.

Under Diagnostic Code 5259, a maximum 10 percent rating is assigned for cartilage, semilunar, dislocated, with frequent episodes of "locking," pain, and effusion into the joint.  38 C.F.R. § 4.71a, Diagnostic Code 5259.  Normal range of motion for the knee is from 0 degrees extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II (2014). 

Based on the voluminous private and VA medical evidence of record, namely VA examinations of the Veteran's right knee in April 1997, June 2005, October 2009 and July 2011, as well as the Veteran's testimony at the RO in February 1999, the Board finds that the preponderance of the competent evidence of record is against a rating in excess of 10 percent for the service-connected right knee disability.  As the maximum rating under Diagnostic Code 5259 is 10 percent, the Board has considered other Diagnostic Codes in evaluating the service-connected right knee disability, but finds that they are not applicable or do not provide a basis for an increased rating.  

For example, the above-cited VA examination reports do not demonstrate evidence of ankylosis of the right knee (Diagnostic Code 5256); or genu recurvatum (Diagnostic Code 5263).  As such, the Board finds that a higher rating, in excess of 10 percent, for the right knee is not warranted under these Diagnostic Codes.  In addition, an increased rating to 20 percent pursuant to Diagnostic Code 5262 for impairment of the tibia and fibula with moderate knee disability is not warranted.  While the Veteran complained of an inability to squat or duck walk because of pain in the right knee at the June 2005 VA examination and pain and stiffness of the right knee during the October 2009 and July 2011 VA examinations, flexion of the right knee was limited, at most, to 130 degrees (April 1997 and October 2009 VA examinations).  Upon clinical evaluation by VA during the above-cited VA examinations, the Veteran had full extension in both knees.  (See VA examination reports, dated in April 1997, June 2005, October 2009, and July 2011). 

In addition, while the July 2011 VA examiner noted that the Veteran used a cane to ambulate and had an antalgic gait, there was no evidence of any right knee instability during this examination, as well as those performed in April 1997, June 2005 and October 2009, and certainly not to a moderate degree.  Thus, he is not entitled to a rating in excess of 10 percent under Diagnostic Code 5257 for other impairment of the knee.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

The Board notes that separate ratings may be assigned for the service-connected right knee disability under Diagnostic Codes 5257 and 5003 where there is recurrent subluxation or lateral instability and (italics added for emphasis) X-ray evidence of arthritis.  See generally VAOPGCPREC 23-97 and VAOPGCREC 9-98.  Here, and as discussed in the preceding paragraph, there is no evidence that the Veteran has instability in the right knee to warrant a separate rating.  Thus, separate ratings under Diagnostic Codes 5257 and 5003 are not for application.  Id. 

In addition, the Veteran has not demonstrated loss of range of right knee motion to warrant ratings under the criteria for limitation of flexion and extension of the knee under Diagnostic Codes 5260 and 5261, respectively. Throughout the appeal, the Veteran's flexion of the right knee was limited, at most, to 130 degrees.  (See April 1997 and October 2009 VA examination reports).  Upon clinical evaluation by VA in April 1997, June 2005, October 2009, and July 2011, the Veteran had full extension in the right knee.  (See April 1997, June 2005, October 2009, and July 2011 VA examination reports).  See infra 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261 (2014); 38 C.F.R. § 4.71, Plate II (2014).  Thus, flexion of the right knee has not been limited to anywhere near 30 degrees or less, such that a 20 percent evaluation, or higher, would be assigned to the right knee under Diagnostic Code 5260.  In addition, given that extension has not been limited to 15 degrees or more, a higher evaluation for the right knee under Diagnostic Code 5261 is also not warranted.  Id.

Additionally, applicable law indicates that separate ratings may be applied where a Veteran has both a compensable limitation of flexion and a compensable limitation of extension of the same leg pursuant to Diagnostic Codes 5260 and 5261. VAOPGCPREC 9-04; see 38 C.F.R. § 19.5 (2014) (stating that the Board is bound by precedent opinions of the General Counsel).  However, and as noted above, flexion of the Veteran's right knee was limited, at most, to 130 degrees.  The Veteran also demonstrated full extension of both knees upon clinical evaluation by VA in April 1997, June 2005, October 2009, and July 2011.  Thus, the clinical evidence of record does not show limitation of flexion to 60 degrees or limitation of extension to 5 degrees to warrant compensable ratings under Diagnostic Codes 5260 and 5261, respectively. 

Additionally, as the Veteran has range of motion of the right and left knee, albeit limited in flexion, the evidence does not support an award for an increased rating for either knee under Diagnostic Code 5256 for ankylosis.  38 C.F.R. § 4.71a, Diagnostic Code 5256 (2014). 

In conclusion, the preponderance of the evidence of record is against a disability rating in excess of 10 percent at any time during the course of the appeal.  As the preponderance of the evidence is against the claim for an increased rating, the "benefit-of-the-doubt" rule does not apply, and the claim for an increased disability rating in excess of 10 percent for the service-connected right knee disability must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. at 50.

The Board has considered whether the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59 and the Court's holding in DeLuca would afford the Veteran a higher evaluation based on the extent of his subjective complaints of pain and stiffness in the right knee at the October 2009 and July 2011 VA examinations and objective evidence of an inability to squat or duck walk because of pain in the right knee during a June 2005 VA examination.  Even with consideration of pain on motion, flexion of the left knee was limited, at most, to 130 degrees at the April 1997 and October 2009 VA examinations.   While the Veteran demonstrated objective evidence of pain on repetitive range of motion testing of the right knee between 130 and 135 degrees at the July 2011 VA examination, he performed repeat range of right knee testing times three (3) without any additional limitation at this examination, as well as during the October 2009 VA examination.  (See October 2009 and July 2011 VA examination reports).  The Court has clarified that the mere presence of pain does not, by itself, constitute functional loss.  Rather, the pain must affect some aspect of the normal working movements of the body such as strength, speed, coordination or endurance.  Mitchell v. Shinseki, 25 Vet. App. 32, 37-43 (2012). 

Despite the objective evidence of pain following repetitive range of right knee motion at the July 2011 VA examination, the Veteran's right knee range of motion was still well in excess of what is required for a 20 percent disability rating under Diagnostic Code 5260 and compensable rating under Diagnostic Code 5261 for right knee flexion and extension, respectively, even when accounting for right knee pain. Thus, the Board has considered the effects of right knee pain on the Veteran's functioning, but concludes that an increased rating in excess of 10 percent for the Veteran's right knee disability based on limitation of motion, even when considering the additional effects of such pain, is not warranted.

Finally, the July 2011 VA examiner noted that the Veteran had two right knee surgery scars (the Veteran underwent right knee surgery in June 1963).  The scars were located on the medial portion of the right knee and measured 0.6 and 1.0 centimeters.  They were superficial, not painful and did not cause any limitation of function of the right knee.  There were also no signs of any skin breakdown, edema or inflammation.  (See July 2011 VA orthopedic examination report).  

During the pendency of the Veteran's increased rating claim, the criteria used to evaluate disabilities of the skin were revised twice, on August 30, 2002, and October 23, 2008.  In VAOPGCPREC 3-2000 (April 2003), VA's General Counsel held that when a provision of the VA rating schedule is amended while a claim for an increased rating under that provision is pending, a determination as to whether the intervening change is more favorable to the Veteran should be made.  If the amendment is more favorable, that provision should be applied to rate the disability for periods from and after the effective date of the regulatory change; and the prior regulation should be applied to rate the Veteran's disability for periods preceding the effective date of the regulatory change.  The effective date of a liberalizing law or VA issue is no earlier than the effective date of the change.  38 U.S.C.A. § 5110. 

The applicability of the 2008 amendment is specified as follows: "This amendment shall apply to all applications for benefits received by VA on or after October 23, 2008.  A veteran whom VA rated before such date under diagnostic codes 7800, 7801, 7802, 7803, 7804, and 7805 of 38 CFR 4.118 may request review under these clarified criteria, irrespective of whether his or her disability has worsened since the last review."  See 73 Fed. Reg. 54708 -01. 

Because the increased rating claim was received prior to October 23, 2008, and the Veteran has not requested that his disability be evaluated under the new criteria, the 2008 revised criteria do not apply here.

Based on the preceding evidence, the Board finds that the Veteran is not entitled to a separate compensable rating or ratings for his right knee scars pursuant to Diagnostic Code 7804 under the criteria pre-August 2002 or criteria in effect from August 30, 2002, through October 22, 2008.  

The pre-August 2002 amendment version of Diagnostic Code 7800 is not applicable however because it only contemplates scars of the head, face, or neck.  Moreover, as the Veteran's right knee scars are not the result of third and second degree burn scars, the pre-August 30, 2002 criteria of Diagnostic Codes 7801 and 7802, which contemplates third and second degree burn scars, are not applicable.  Likewise, a separate 10 percent rating is not warranted under the pre-August 30, 2002 criteria of Diagnostic Codes 7803 and 7804 because the Veteran's right knee scars, while superficial, were not found to have been poorly nourished with repeated ulceration or tender and painful on objective demonstration, respectively.  Lastly, the evidence does not show that the Veteran's right knee scars cause limitation of function of any affected part; therefore, the pre-August 30, 2002, amendment version of Diagnostic Code 7805 is also not applicable.  Based on the preceding evidence, the Board finds that the Veteran is not entitled to a separate compensable rating or ratings for his right knee scars pursuant to the pre-August 2002 scar criteria.  

The Board also finds that the preponderance of the evidence of record is against a separate compensable rating or ratings for the service-connected right knee scars under the scar criteria in effect from August 30, 2002 to October 22, 2008.  Diagnostic Code 7800 is not applicable in this case because the Veteran's scars do not involve his head face or neck.  Similarly, the criteria for Diagnostic Codes 7801 and 7802 from August 30, 2002 to October 22, 2008 are not applicable because the Veteran's right knee scars are not deep and do not cause limited motion (Diagnostic code 7801) nor do they cover an area or areas exceeding 144 square inches (929 sq.cm.) (Diagnostic Code 7802).  Likewise, Diagnostic Codes 7803 and 7804 are not applicable because the scars, while superficial, were not found to have been unstable or painful on examination, respectively.  Finally, there is also no evidence showing that the Veteran's scars caused limitation of function of the right knee; therefore, the criteria under Diagnostic Code 7805 are also not for application. 


Hart Considerations

The Board has considered whether staged ratings under Hart, supra, are appropriate for the Veteran's service-connected right knee disability; however, the Board finds that his symptomatology has been stable throughout the appeal period. Therefore, assigning staged ratings for this disability is not warranted.

TDIU Considerations

Finally, the Board notes that the Veteran reported having difficulty working at his job at the United States Post Office (USPO) because of an inability to stand for long periods of time because of his right knee disability when evaluated by M. F., M. D., in July 2010.  However, VA examiners in October 2009 and July 2011 specifically reported that the Veteran had retired from his positon as a mail clerk at the USPO because of his psychiatric disability.  In addition, the July 2011 VA examiner specifically concluded that his service-connected right knee disability did not have any significant effects on his occupation.  (See October 2009 and July 2011 VA orthopedic examination reports).  Therefore, the Board finds that the question of entitlement to a TDIU has not been raised in conjunction with the Veteran's increased rating claim.  Rice v. Shinseki, 22 Vet. App. 477 (2009); Roberson v. Principi, 251 F.3d. 378 (Fed. Cir. 2001).

Extraschedular Consideration

The Board has considered whether referral for an extraschedular evaluation is warranted for the Veteran's knee disability.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2014).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairments caused by the Veteran's right knee disability are specifically contemplated by the schedular rating criteria and no referral for extraschedular consideration is required.  The schedular rating criteria at Diagnostic Codes 5259, as well as those listed in Diagnostic Codes 5257, 5260 and 5261, specifically provide for disability ratings based on a combination of history, symptoms, and clinical findings.  The schedular rating criteria specifically provide for ratings based on limitation of motion, including due to pain and other orthopedic factors, such as fatigability, which are part of the schedular rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca.  In this case, considering the lay and medical evidence, the Veteran's right knee disability has been manifested by pain, and limitation of flexion.  The schedular rating criteria specifically allow for different ratings based on the severity of the limitations of motion of the knee. 

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations. 
38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the 
Veteran are specifically contemplated by the criteria discussed above, including pain and the effect on his daily life.  In the absence of exceptional factors associated with the Veteran's right knee disability, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Service connection for an acquired psychiatric disorder, psychotic disorder, is granted. 

An increased disability rating in excess of 10 percent for residuals, status post, arthrotomy of the right knee, is denied. 



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


